 

 

AQ, 245B (CASD Rey. 1/19) Judgment in a Criminal Case | < iL.
=

 

   

UNITED STATES DISTRICT COUR FEB 18 2020

SOUTHERN DISTRICT OF CALIFORNIA

OLEAK US D STAIGT COURT
T OF CALIFORNIA
UNITED STATES OF AMERICA JUDGMENT IN A CRIMEPRRETA DEFUTY |
Vv (For Offenses Committed On or After November I, 1987)

ANGEL VITAL-JERONIMO (1)

 

 

Case Number: 3:19-CR-05083-JLS

 

, Paul W. Blake
. ‘ Defendant’s Attorney
USM Number . 98835-051
O- |
THE DEFENDANT:

Ld pleaded guilty to count(s) 1 of the Information

L] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count
~ 8:1326 - Removed Alien Found In The United States (Felony) 1
The defendant is sentenced as provided in pages 2 through | 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] - The defendant has been found not guilty on count(s)

 

[1 Count(s) is dismissed on the motion of the United States. ‘

 

5] Assessment: $100.00 - waived

fs

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

<] No fine CL] Forfeiture pursuant to order filed ; included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

February 6. 2020

Date of ee

ON. JANIS L. SAMMARTINO
UNITED STATES DISTRICT JUDGE

 

  
 

 

 
AQ 245B (CASD Rev. 1/19) Judgment in a Criminal Case
r .

 

DEFENDANT: ANGEL VITAL-JERONIMO (1) Judgment - Page 2 of 2
CASE NUMBER: —_3:19-CR-05083-JLS :

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of: .
Time served

OO

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
CO at | AM, on

 

 

O_ as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons: .

Ol onorbefore |

L] - as notified by the United States Marshal.

Ci as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on . to

 

 

,» with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-05083-JLS —

 
